Citation Nr: 9932105	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for herniated 
nucleus pulposus of L5-S1, postoperative with spondylolysis 
of L5-S1, and lumbosacral strain, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to May 
1988.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
regional office (RO) rating decisions dating from January 
1995.

The Board notes that the issues on appeal were previously 
Remanded by the Board in August 1997 for additional 
development of the evidence.  The case is once more before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The current evidence lacks verifiable objective findings 
of cervical spine strain disability manifested by more than 
slight limitation of motion, or additional functional loss 
due to pain or other pathology.  

2.  The current evidence lacks verifiable objective findings 
of veteran's herniated nucleus pulposus of L5-S1, 
postoperative with spondylolysis of L5-S1, and lumbosacral 
strain productive of more than moderate limitation of motion, 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position or a moderate 
intervertebral disc syndrome with recurring attacks, or 
additional functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for herniated nucleus pulposus of L5-S1, postoperative with 
spondylolysis of L5-S1, and lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an original rating decision of September 1988, the RO 
granted service-connection for low back strain evaluated as 
10 percent disabling under Diagnostic Code 5295, based upon 
findings in the veteran's service medical records.  

In May 1989, the RO expanded the grant of service-connection 
of the low back to reflect spondylolysis L5-S1, with 
lumbosacral strain evaluated as 10 percent disabling.  The RO 
also granted service-connected for cervical strain evaluated 
as 10 percent disabling based on findings in the service 
medical records.

A July 1990 VA orthopedic examination report shows the 
veteran stated that he was in a military bus accident in 
1987, and suffered injury to his neck and back.  He was 
treated conservatively, and then he stated that his back gave 
out on him at work in 1989.  The veteran had severe back pain 
with radiation down his right leg.  It was noted on May 3, 
1990 the veteran underwent L5 laminectomy with excision of 
L5-S1 disk and a pseudoarthrosis of the pars.  In addition, 
he had an L5-S1 fusion with bilateral iliac crest bone grafts 
and Steffe plates.  It was noted that the veteran was 
presently wearing a thoracic lumbar sacral orthosis(TLSO), 
and walked with a cane.  


The veteran stated that he continued to have right leg 
weakness and numbness along the anterior aspect of his thigh. 
He also stated that he had intermittent pain in his neck 
which radiated to both shoulders; however, he denied any 
paresthesias in his upper extremities.

On objective examination the veteran's neck was minimally 
tender along posterior part of the cervical spine.  Forward 
flexion was to 30 degrees.  Backward extension was to 30 
degrees.  Lateral flexion was to 40 degrees.  Rotation was to 
45 degrees.  Clinical inspection revealed a healed surgical 
scar lower back and also posterior iliac crests.  The veteran 
was still tender to palpation along the surgical area.  He 
had limited range of motion due to pain in his back.  

Forward flexion was to 30 degrees.  There was no extension.  
There was 20 plus or minus right and left lateral bending, 
and 10 degrees of rotation.  Neurologic examination disclosed 
motor evaluation of the upper and lower extremities was 5/5 
except for quadriceps on the right side which was 4/5.  
Sensation was intact bilaterally in the upper extremities and 
was decreased along the L4 distribution on his right leg.  
His reflexes in the upper extremity biceps triceps and 
brachioradialis were 2 plus bilaterally.  Knee reflexes were 
1 plus on the right side and 2/2 on the left side.  Ankles 
were both 2 plus bilaterally.

A report of an X-ray study of the cervical spine was normal.  
The lumbar spine showed posterior instrumentation at L5-S1.  
Impression was status post L5-S1 diskectomy, excision of 
pseudoarthrosis of the pars interarticularis and L5-S1 fusion 
with Steffe plates and bilateral iliac crest bone graft, 
severely symptomatic with continued right leg weakness and 
paresthesias and cervical strain, minimally symptomatic.  The 
examiner commented that due to the veteran's continued right 
leg weakness and paresthesias, he would most likely have a 
long recuperation period and may not regain full strength of 
his right lower extremity.

In October 1990 the RO granted a temporary total 
convalescence rating under 38 C.F.R. § 4.30 (1999) for 
service-connected low back disability recharacterized to 
encompass herniated nucleus pulposus, postoperative, L5-S1, 
spondylolysis L5-S1, with lumbosacral strain from May 2 1990 
to July 31, 1990 with reduction to a 20 percent schedular 
evaluation under Diagnostic Code 5293 effective August 1, 
1990.

A September 1991 VA orthopedic examination report it was 
noted as history that the veteran had entered the service in 
1987 and discharged in 1988.  He stated that his neck and low 
back were injured in a bus accident in October 1987.  He was 
hospitalized for four months and given physical therapy and 
medications to both areas and soon discharged from the 
service.  He stated that he had no further treatment in the 
service.  He stated that electromyograms were done at Audie 
Murphy VA Medical Center but he received no treatment.  He 
reported having constant neck pain which increased on 
activity.

With respect to the low back, the veteran stated his back 
gave out at work after discharge and surgery was done in May 
1990.  He was still treated there with physical therapy, 
Vicodin and Anaprox.  He also wore an abdominal binder and 
used a one rung crutch.  He had constant low back pain which 
was increased on activity.  He had not returned to work and 
was still covered for medical treatment.

Objective examination of the neck disclosed flexion was to 10 
degrees, extension to 45 degrees, right and left bending to 
10 degrees, and right and left rotation to 45 degrees with 
some pain.  The veteran was tender over the cervical spinous 
processes and diffusely in the surgical region and the lumbar 
area.  Reflexes were normal except in the left patella.  
Achilles and posterior tibial reflexes were hyperactive.  
Strength in the upper and lower extremities was normal.  
There was no atrophy of the hands.  There was decreased 
sensation of the right lower extremity.

On objective examination of the low back, the pelvis was 
level.  Trendelenburg tests were negative.  There was a 
vertical mid-line surgical scar in the low back. Flexion was 
to 50 degrees.  Extension was to 5 degrees.  Right and left 
bending was to 10 degrees.  Right and left rotation was to 10 
degrees with low back pain.  

The veteran could walk on heels and toes and do a 90 degree 
knee bend.  Straight leg raisings were painless.  There was 
full motion of the hips.  Pedal pulses were good.

X-ray of the lumbosacral spine disclosed that short bone 
plates had been inserted posteriorly on either side 
transfixed to the fifth lumbar vertebral body in the first 
sacral segment with heavy threaded screws.  Neural arch 
structures of L5 were absent.  It appeared that a bilateral 
laminectomy and spinectomy were performed at that level.  
Some bridging of the space between the "ala" of the sacrum 
and transverse process of L5 was noted.  Minimal, residual 
spondylolisthesis at the LS level was noted.  Partial fusion 
of the lumbosacral intervertebral joint space at least in its 
posterior two-thirds was noted.  The vertebral structures at 
all of the levels appear to be within normal limits.  Final 
diagnoses were cervical strain, spondylolisthesis of L5 on 
the sacrum post laminectomy of L5 and Steffe fixation of L5 
to the sacrum.  It was noted that the veteran may have spinal 
cord compression. 

Pertinent private medical records dated in late 1994 refer to 
an injury that occurred when the veteran fell off a roof.  It 
was noted that while he was working for a construction 
company, he picked up a piece of plywood and the wind blew 
him off the roof.  He injured his lower back.  He complained 
of persistent and continued back and leg pain, the right side 
more than the left.  X-rays were obtained and revealed no 
evidence of fracture.  

It was noted as past medical history that he had undergone 
surgical fusion and stabilization with pedicle screws and 
plates at the L5-S1 level in 1990.  He had had some residual 
neurological changes in the right leg and reflexes, but had 
been actively engaged in activities.  He had been running 10 
kilometers per day and working.  It was noted that since the 
fall he was back to "square 1."  Following objective 
examination the diagnosis was acute lumbosacral sprain, 
superimposed upon pre-existing fused L5-S1 level.  

A July 1995 VA orthopedic examination report shows it was 
noted as history that in 1987, when he was stationed at Ft. 
Dix the veteran was involved in a motor vehicle accident.  He 
was hospitalized for a long period of time for back and 
cervical strain that he was treated with physical therapy, 
medication, bedrest, and other conservative means.  He never 
required any invasive treatment of his lumbosacral area at 
that time.

The veteran's subjective complaints revealed that subsequent 
to his discharge, he had been followed primarily at the Audie 
Murphy VA Hospital facility.  In May 1990, after evaluation 
of his lumbosacral problem, he had a laminectomy and fusion 
of the lower lumbar area.  He had retained his hardware since 
that time.  During his convalescence he had undergone a 
variety of therapies.  He had been treated with both arm 
crutch walking, a back brace, and medication for the control 
of discomfort, primarily in his lumbosacral area.  He also 
had a history of some stiffness and discomfort referable to 
his cervical area, but this always had been treated 
conservatively.  Presently, he retained hardware and 
anticipated that this should be removed in the near future.  
His present complaints were primarily of a stiffness and 
soreness in the cervical and lower lumbar area.  He had no 
specific symptoms of either upper or lower extremity 
radiculopathy.

On objective examination the lumbosacral area showed a healed 
midline laminectomy type incision.  There was flattening of 
the lumbosacral curvature.  The veteran did not have any 
spinal tenderness.  The examiner was unable to palpate the 
retained hardware.  The veteran was able to tilt the upper 
torso approximately 35 degrees left and right.  He rotated 
the upper torso 40 degrees left and right.  He flexed the 
upper torso to bring in no further than 45 degrees with the 
vertical before experiencing discomfort.  He had satisfactory 
heel and toe standing reflexes to the knees and to the ankles 
which were intact and equal at 1 plus.  No specific sensory 
deficits were noted in the lower extremities.  The examiner 
was unable to detect any lower extremity atrophy and the 
veteran had no detectable weakness of the knee extensors, 
ankle dorsal flexors, or great toe dorsiflexors.  The 
cervical area had normal curvature without tenderness.  

The veteran was able to flex the head to bring the face to 50 
degrees below the horizontal, and he extended his head to 
bring his face to 45 degrees above the horizontal.  He 
rotated his head 60 degrees left and right.  He had 1 plus 
and equal reflexes to the wrist dorsiflexors and the elbow 
extensors bilaterally.  He had no evidence of upper extremity 
atrophy.  He exhibited satisfactory and equal strength of the 
elbow extensors, elbow flexors, wrist dorsiflexors and wrist 
palmar flexors.  

A report of an X-ray of the cervical spine (two views) showed 
normal osseous and soft tissue structures.  No fractures or 
dislocations were seen.  Diagnoses were postoperative status 
lumbar laminectomy, diskectomy and fusion with retained 
hardware.  Presently not exhibiting objective findings to 
suggest any lower extremity radiculopathy and history of 
cervical "strength" (strain) with persistent cervical 
discomfort, but with no history of objective findings to 
suggest any upper extremity radiculopathy. 

In February 1996 the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He complained of episodes of radiating low back 
pain down the lower extremities.  He also reported episodes 
of burning and needles and pins sensation in the back and 
buttocks area that radiated down the lower extremities.  He 
estimated having approximately 10 or more episodes daily 
lasting from thirty minutes to one hour.  He also complained 
of lower extremity muscle weakness and used Canadian crutches 
for ambulation.  He reported taking everyday medication for 
discomfort and then narcotics for increased symptoms.  He 
recounted having significant limitation of motion of the low 
back.  He reported that he wore a back brace.  He recounted 
having cervical spine spasms, limitation of motion and pain 
that varied.

A May 1998 VA orthopedic examination report, with benefit of 
review of the veteran's claims folder, the examiner recorded 
as history that the veteran had received a medical discharge.  
He stated that he had injured his neck and lower back in a 
motor vehicle accident in October 1987.  He was riding in a 
bus and stated that the rear end "fell out"; he was injured 
when the bus flipped over.  


Diagnosis during the course of his workup while he was on 
active duty was bilateral spondylolysis at L5-Sl.  He also 
subsequently had an injury to his lower back while working in 
a civilian capacity in May 1989.  He was lifting a mop and 
experienced lower back pain.  He was evaluated in September 
1989 and notes from this evaluation included a computerized 
tomography (CT) scan which showed minimal disc bulging at L5-
S1.  He was sent to Physical Therapy and did quite well with 
regard to lower back discomfort at that time.  He continued 
to have neck discomfort.

In August 1994 a third injury occurred when the veteran had 
fallen off a roof.  He was working for a construction 
company, picked up a piece of plywood and the wind blew him 
off the roof.  He injured his lower back again and also 
exacerbated some previous problems with his neck.

It was noted that the veteran had a severe limp.  He had 
constant pain in his neck and lower back.  Both buttocks hurt 
but there was no lower extremity radicular pattern at 
present.  He had a tingling sensation in the anterior aspect 
of his thigh.  He stated that his neck and lower back "swell 
up."  The examiner stated that symptomatic embellishment was 
noted throughout the examination and the review of history.

It was noted that in May 1990 the veteran had undergone 
surgery on his lower back.  He had a fusion with laminectomy 
at L5-S1.  He currently was a student.  He used two crutches 
because of complaints of back pain.

On objective examination the veteran measured 5' 10 inches 
tall and weighed 200 pounds.  His gait showed some 
abnormalities which did not have a physiologic appearance.  
He tended to drag his left lower extremity.  Heel and toe 
gait was unsteady but appeared to be okay.  He also evidenced 
an astasioid gait pattern.


The examiner noted that an examination of the veteran's back 
and extremities can best be characterized as demonstrating 
multiple "herky-jerky" movements with complaints of pain.  
His back examination showed a level pelvis with a well-healed 
14 centimeter (cm.) midline incision extending from the mid 
lumbar area down to the sacrum.  There was no obvious spasm.  
He complained of pain with even light touch to the skin over 
his lower back.  Range of motion in his lower back showed 
forward flexion to 30 degrees, extension to 15 degrees, side 
bending to 15 degrees, each direction, and rotation to 30 
degrees in each direction.  Straight leg raising supine and 
sitting was negative.  He was able to pull the examination 
table extension out to allow him to lie down, and this was 
done in a sitting position.  

He was also able to sit in a chair and flex his lumbosacral 
spine approximately 95 degrees.  He was able to reach his 
toes in order to put on his socks.  This was noted at the end 
of the examination.  Motor testing of his lower extremities 
showed inability to flex his knee against one finger 
resistance from the examiner.  Despite encouragement he was 
unable to overpower this; this was described as a factitial 
finding.  There was no evidence of muscle atrophy.  Deep 
tendon reflexes were brisk in upper and lower extremities.

On objective examination of the neck there was slightly 
decreased range of motion in forward flexion to 80 degrees.  
Extension was to 20 degrees.  Side bending was to 25 degrees 
and rotation was to 45 degrees in each direction.  The 
veteran was noted to have complained of pain without 
associated paracervical spasm during the examination.

X-rays of the lumbosacral spine demonstrated a L5-Sl fusion 
with a wide laminectomy.  There were bilateral pedicle screws 
and plates and the fusion appeared solid.

Cervical spine X-rays showed no evidence of degenerative 
changes but it was noted to be straight consistent with mild 
spasm.

Diagnoses were low back pain, postoperative L5-Sl fusion with 
internal fixation, no evidence of radiculopathy and cervical 
strain.

In the examiner's discussion of his examination findings he 
noted that the veteran demonstrated multiple inconsistencies 
in the examination including an unphysiologic gait pattern, 
and inability to overpower a single finger of resistance when 
attempting to examine knee flexion, despite no significant 
evidence of muscle atrophy or wasting.  It was the opinion of 
the examiner that the problem which was diagnosed while on 
active duty was only partially related to the veteran's 
current complaints.  

It was noted that the veteran sustained two nonservice-
connected work-related injuries to his lower back and ended 
up having surgery in May 1990 following a work-related injury 
in 1989.  The examiner noted he could not explain on a 
physiologic basis the observed weakness and also could not 
explain the observation of the veteran being able to sit in a 
chair and put on shoes and socks without significant 
complaints of pain or any other evidence of functional 
limitation, yet be unable to bend forward on a directed 
examination.  It was the opinion of the examiner that these 
inconsistencies were generally associated with secondary gain 
motivation.  It was noted that the cervical strain appeared 
chronic.  It seemed to be fairly straight forward and the 
examiner thought that most likely, this injury was associated 
with the injury which the veteran sustained on active duty.

Criteria

Disability evaluations are based as far as practicable upon 
the average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.




It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 
4.2, 4.41.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.


Finally the Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or mal-aligned joints, due to healed 
injury, as at least minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the United States Court of Appeals for 
Veterans Claims (Court) held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  VA 
General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999) provides that 
slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.

Under 38 C.F.R. Part 4, Diagnostic Code 5292, a 20 percent 
evaluation is provided where there is moderate limitation of 
motion of the lumbar spine.  A maximum 40 percent schedular 
evaluation is provided where there is severe limitation of 
motion of the lumbar spine.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent rating is assignable when moderate with 
recurring attacks; a 40 percent rating is assignable when 
severe with recurring attacks and intermittent relief; and a 
60 percent rating is assignable when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, for lumbosacral strain, a 20 
percent evaluation is provided where there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

A minimum 40 percent rating is provided for favorable 
ankylosis of the lumbar spine under Diagnostic Code 5289.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Board notes that separate ratings for these pathologies 
are prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The provisions of 38 C.F.R. § 4.14 preclude the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation.  
38 C.F.R. § 4.14 (1999).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Preliminary Matters

Initially the Board finds that the veteran's claims for 
increased evaluations for his neck and low back disabilities 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his neck and low back disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that as a result of the August 1997 
remand of the case to the RO for further development and 
adjudicatory actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 19 (1991).

In this regard, the record shows that the evidence consists 
of pertinent private and VA clinical data including a report 
of a VA orthopedic examination dated in May  1998.  There is 
no indication that there are additional outstanding records 
which VA has not attempted to obtain.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Analysis

Herniated nucleus pulposus of L5-S1, 
postoperative with spondylolysis of L5-
S1, and lumbosacral strain

The Court has held that where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.  In view of the overlapping symptomatology 
and manifestations, the veteran's low back disability is 
rated as a single disability.  In other words, the criteria 
for the assignment of separate ratings have not been met. 

Importantly, the Board recognizes that while the record 
reflects fusion at L4-5 and L5-S1 utilizing pedicle screws 
and plate fixation, the residuals have not been shown to have 
resulted in measurable ankylosis of the lumbar spine.  
Rather, the evidence of record is suggestive of a stable low 
back disability characterized as herniated nucleus pulposus 
of L5-S1, postoperative with spondylolysis of L5-S1, and 
lumbosacral strain manifested by no more than moderate 
limitation of motion, muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position or moderate intervertebral disc syndrome with 
recurring attacks.

The Board may not overlook the intercurrent work-related 
superimposed acute lumbosacral strain sustained in late 1994, 
the veteran reported having some residual neurological 
changes in the right leg and reflexes; however, he was 
actively engaged in activities such as running 10 kilometers 
per day and working a construction job.  X-rays at that time 
were negative for a fracture.  The Board notes that symptoms 
and manifestations associated with nonservice-connected 
disorders may not be considered in claims for increased 
evaluations for service-connected disability.

Importantly, the Board notes that on a VA orthopedic 
examination in July 1995, the veteran's complaints were 
primarily that of a stiffness and soreness lower lumbar area.  
The examiner found that he had no specific symptoms or 
clinical objective findings of lower extremity radiculopathy.  

Significantly, the Board notes that following a VA orthopedic 
examination in May 1998, the examiner's discussion of his 
examination findings noted multiple inconsistencies in the 
examination including an unphysiologic gait pattern, 
inability to overpower a single finger of resistance when 
attempting to examine knee flexion, despite no significant 
evidence of muscle atrophy or wasting.  The examiner noted he 
could not explain on a physiologic basis the observed 
weakness and also could not explain the observation of the 
veteran being able to sit in a chair and put on shoes and 
socks without significant complaints of pain or any other 
evidence of functional limitation, yet not being able to bend 
forward on a directed examination.  

In fact he stated that symptomatic embellishment was noted 
throughout the examination and upon review of the history.  
It was the opinion of the VA examiner that these 
inconsistencies were generally associated with secondary gain 
motivation.  

Clearly, in light of the above discussion, the current 
evidence lacks verifiable objective findings of low back 
disability productive of a severe level of impairment with 
respect to limitation of motion, lumbosacral strain, or 
intervertebral disc syndrome consequently precluding a grant 
of the next higher evaluation of 40 percent under the 
respective diagnostic codes.  Significantly, there is no 
verifiable evidence of severe limitation of motion of the 
lumbar spine, severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, or of a severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, and positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space nor some of these 
manifestations with abnormal mobility on forced motion.  

Radiographic studies of the lumbar spine have been negative 
for arthritic changes, a disorder not diagnosed as a clinical 
feature of either disability.  Accordingly, consideration of 
increased evaluation on the basis of degenerative arthritic 
changes is not appropriate.  

The RO has rated the veteran's low back disability by analogy 
to diagnostic code 5293 for intervertebral disc syndrome.  
Diagnostic code 5293 encompasses consideration of limitation 
of motion.  See VAOPGCPREC 36-97, spasm, neurologic pain and 
degenerative changes.  Evaluation of such symptomatology 
under diagnostic codes 5292 or 5295 in addition to evaluation 
under diagnostic code 5293 would thus clearly constitute 
pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  Esteban.  There is 
no competent evidence of separate and distinct symptomatology 
resulting from the veteran's low back disability to warrant 
assignment of separate ratings.  38 C.F.R. § 4.14.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that diagnostic code 5293, for intervertebral disc 
syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 is warranted.

The codes applied in the veteran's cases for consideration of 
an increased evaluation contemplate limitation of motion.  
However, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain, 
flare-ups, incoordination, fatigue, etc., as clinical studies 
in general and the most recent studies in particular have 
yielded no clinical objective findings to account for the 
veteran's complaints and demonstrated limitations on 
function.

The veteran has complained of pain and other functional 
limitation on VA examinations due to his service-connected 
low back disability.  The Board notes that a lay person can 
provide evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  

As the Board has noted earlier, this is not the veteran's 
case.  Dysfunction due to pain associated with service-
connected disability has not been supported by adequate 
pathology in the opinion of the VA examiner.  Accordingly, 
there is no basis upon which to predicate assignment of an 
increased evaluation due to functional limitations including 
pain with application of the criteria under 38 C.F.R. §§ 
4.40, 4.45.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's low back disability 
is manifested by a scar that is poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, or otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In the veteran's case, residual scarring or "incisions" 
have been reported as well healed with no objective evidence 
of poor nourishment with repeated ulceration, tenderness and 
pain on objective demonstration, or limitation on function of 
the back.  As such, a separate compensable evaluation for the 
low back disability is not warranted.


Cervical strain

A comprehensive review of the evidence shows that the current 
record lacks verifiable objective findings of cervical spine 
strain manifested by more than slight limitation of motion.  
Significantly, the Board notes that on a report of a VA 
orthopedic examination in July 1995, the veteran was able to 
flex the head to bring the face to 50 degrees below the 
horizontal and he extended his head to bring his face to 45 
degrees above the horizontal.  

He rotated his head 60 degrees left and right.  He had 1 plus 
and equal reflexes to the wrist dorsiflexors and the elbow 
extensors bilaterally, and he had no evidence of upper 
extremity atrophy.  He exhibited satisfactory and equal 
strength of the elbow extensors, elbow flexors, wrist 
dorsiflexors and wrist palmar flexors.  The cervical area had 
normal curvature without tenderness.  A report of an X-ray of 
the cervical spine (two views) showed normal osseous and soft 
tissue structures.  No fractures or dislocations were seen.  
Diagnosis essentially revealed persistent cervical 
discomfort, but with no history of objective findings to 
suggest any upper extremity radiculopathy. 

Moreover, on a recent report of a VA orthopedic examination 
in May 1998, with benefit of review of the veteran's claims 
folder, it was noted the veteran continued to have neck 
discomfort.  On objective examination of the neck, there was 
slight decreased range of motion in forward flexion.  X-ray 
evidence of mild spasm was noted.  Clearly, these findings 
are already contemplated within the 10 percent evaluation in 
effect for slight limitation of motion of the cervical spine.  
The record is without verifiable findings of findings of 
cervical strain disability meeting or more nearly 
approximating moderate limitation of motion of the cervical 
spine warranting the assignment of the next higher 
evaluation.  

The VA examination reports discussed above have been without 
clinical objective evidence of functional loss due to pain, 
incoordination, fatigability, etc., resulting from the 
service-connected cervical strain.  

The veteran has complained of pain and other functional 
limitation on VA examinations due to his cervical disability.  
The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board has noted 
earlier, this is not the veteran's case.  Dysfunction due to 
pain associated with service-connected disability has not 
been supported by adequate pathology in the opinion of the VA 
examiner.  Accordingly, there is no basis upon which to 
predicate assignment of an increased evaluation due to 
functional limitations including pain with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations for the cervical and low back 
disabilities.

With respect to the veteran's claims, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disability picture presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalizations or marked interference with employment, as 
to prevent the use of the regular rating criteria.

No basis has been presented upon which to refer the case to 
the Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation pursuant to the criteria of 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
cervical strain is denied.

Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus of L5-S1, postoperative with 
spondylolysis of L5-S1, and lumbosacral strain is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

